Title: Abigail Adams to John Adams, 7 February 1795
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy Feb’ry 7th 1795
          
          on thursday I received a Letter from Col Smith informing me of the Birth of a Grandaughter. this You may be sure was much more agreable to me than to have heard of an other Boy. Mrs Smith is finely too, he writes me. this is an additional Blessing, to hear of the safety of our Dear Children abroad, and to receive the news of our Daughters being well abed—and with a Daughter, has given Such a spring to my Spirits, that if your return was a Month later I would meet you at New York—
          The climate is reversed— You have all the Snow & winter with you. our people have not been able to go once this winter with a sled into the woods, and but for Some Ice they could not have sleded a single stone. the Harbour has been open the whole season the Rivers froze for about ten days— we have frequent and abundent Southerly Rains— I hope you will not have so dissagreable a Time Home as you apprehend, tho March has frequently bad Roads—
          We have as usual a Derth of News— no arrival from abroad, and as to Domestick occurrences I go so little from Home, that I know very little of them.
          our Friends here are Well as usual. till within this fortnight it has been remarkably Healthey in Town. our Neighbour mr Blacks Family are very sick a Cousin of mr Blacks is very Bad with the fever and Ague which he took in N york state a Year ago— Jimmy & the other Man are sick with a Lung fever. I believe mr Blacks Cannel and the Situation of his House, are not Healthy. Your Mother has past through this Winter very comfortably. She has not misst a single week through the Winter, spending a day with me— I expect her to day as I have sent the Chaise for her—
          Sinc I began this Letter a vessel has arrived this Day the News from England I have not yet learnt only that Amsterdam was not taken the 13 December I have a Letter from Mrs Copley Dated 15 Novbr
          Many vessels saild for N York and Bosten about the same time. I think we may look for News of importance daily. France must dread a General peace. What will such a Nation do with Such Armies and no Government? it sees to be the Age of Political Wonders—
          I hope a few weeks more will return You in Health and safety to Your ever / affectionate
          
            Abigail Adams
          
         